       Case 2:19-cv-02487-KJM-AC Document 50 Filed 07/26/21 Page 1 of 5


 1   GORDON & REES SCULLY
     MANSUKHANI LLP
 2   Gregg Minkin (Admitted Pro Hac Vice)
     gminkin@grsm.com
 3   James Nally (Admitted Pro Hac Vice)
     jnally@grsm.com
 4   One Battery Park Plaza, 28th Floor
     New York, New York 10004
 5   Telephone: (212) 269-5500
     Facsimile: (212) 269-5505
 6
     HUNTON ANDREWS KURTH LLP
 7   Phillip J. Eskenazi (State Bar No. 158976)
     peskenazi@HuntonAK.com
 8   Alexandrea H. Young (State Bar No. 233950)
     ayoung@HuntonAK.com
 9   550 South Hope Street, Suite 2000
     Los Angeles, California 90071-2627
10   Telephone: (213) 532-2000
     Facsimile: (213) 532-2020
11
     Counsel for Defendant
12
     BURSOR & FISHER, P.A.
13   L. Timothy Fisher (State Bar No. 191626)
     Joel D. Smith (State Bar No. 244902)
14   1990 North California Boulevard, Suite 940
     Walnut Creek, CA 94596
15   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
16   E-Mail: ltfisher@bursor.com
              jsmith@bursor.com
17
     Counsel for Plaintiff
18

19

20                              UNITED STATES DISTRICT COURT

21                            EASTERN DISTRICT OF CALIFORNIA

22   FELIX OBERTMAN, individually and on behalf     Case No. 2:19-cv-02487-KJM-AC
     of all others similarly situated,
23                                                  THIRD STIPULATION AND ORDER
                                       Plaintiff,   REGARDING PRETRIAL
24                                                  SCHEDULING ORDER
            v.
25
     ELECTROLUX HOME PRODUCTS, INC.,
26
                                      Defendant.
27

28

     STIPULATION REGARDING PRETRIAL SCHEDULING ORDER
     CASE NO. 2:19-CV-02487-KJM-AC
       Case 2:19-cv-02487-KJM-AC Document 50 Filed 07/26/21 Page 2 of 5


 1           WHEREAS, Plaintiff Felix Obertman (“Plaintiff”) filed his complaint on December 12,
 2   2019.
 3           WHEREAS, Plaintiff filed his First Amended Complaint on March 25, 2020.
 4           WHEREAS, Defendant Electrolux Home Products, Inc. (“Defendant”) filed a motion to
 5   dismiss on April 8, 2020.
 6           WHEREAS, the Court issued its ruling on the motion to dismiss on August 31, 2020.
 7           WHEREAS, Defendant filed its answer to Plaintiff’s First Amended Complaint on October
 8   12, 2020.
 9           WHEREAS, the parties stipulated to modifying the Court’s original Pretrial Scheduling
10   Order (ECF No. 41) to further settlement discussions and engage in ESI discovery.
11           WHEREAS, the parties then further stipulated to modifying the Court’s Modified Pretrial
12   Scheduling order (ECF No. 43) to allow Plaintiff to conduct the deposition of an additional fact
13   witness.
14           WHEREAS, Plaintiff served his motion for Class Certification on June 15, 2021, which
15   included the expert opinion of Plaintiff’s damages expert and the expert’s proposed conjoint
16   damages analysis.
17           WHEREAS, Defendant seeks to conduct the deposition of Plaintiff’s expert on or before
18   August 13, 2021 (based on the expert’s limited stated availability);
19           WHEREAS, the parties have met and conferred and agreed to seek additional time to
20   complete this discovery prior to Defendant filing their Opposition to the Motion for Class
21   Certification.
22           NOW, THEREFORE, Plaintiff and Defendant have agreed to the following modified
23   schedule, subject to the Court’s approval:
24           1.       Defendant’s deadline to file an opposition to the motion for class certification shall
25   be extended from August 6, 2021 to September 3, 2021.
26           2.       Plaintiff’s deadline to file a reply in support of his motion for class certification
27   shall be extended from September 6, 2021 to October 6, 2021.
28

     STIPULATION REGARDING PRETRIAL SCHEDULING ORDER                                                          1
     CASE NO. 2:19-CV-02487-KJM-AC
       Case 2:19-cv-02487-KJM-AC Document 50 Filed 07/26/21 Page 3 of 5


 1          3.     The hearing on Plaintiff’s motion for class certification shall be continued from
 2   October 8, 2021 to October 29, 2021 at 10:00 a.m.
 3          3.     The deadline to complete all fact discovery shall be extended from to October 25,
 4   2021 to November 22, 2021.
 5          4.     The deadline to make initial expert disclosures shall be extended from November
 6   22, 2021 to January 10, 2022.
 7          5.     The deadline to make rebuttal expert disclosures shall be extended from December
 8   17, 2021 to February 7, 2022.
 9          6.     The deadline to complete all expert discovery shall be extended from January 10,
10   2022 to February 28, 2022.
11          7.     The deadline for hearing dispositive motions shall be extended from February 15,
12   2022 to March 12, 2022.
13          IT IS SO STIPULATED.
14

15   Dated: July 13, 2021                GORDON & REES SCULLY
                                         MANSUKHANI LLP
16
                                         By: /s/ James Nally
17
                                         Gregg Minkin (Pro Hac Vice Forthcoming)
18                                       gminkin@grsm.com
19                                       James Nally (Admitted Pro Hac Vice)
                                         jnally@grsm.com
20                                       One Battery Park Plaza, 28th Floor
                                         New York, New York 10004
21                                       Telephone: (212) 269-5500
                                         Facsimile: (212) 269-5505
22

23                                       HUNTON ANDREWS KURTH LLP
                                         Phillip J. Eskenazi (State Bar No. 158976)
24                                       peskenazi@HuntonAK.com
                                         Alexandrea H. Young (State Bar No. 233950)
25                                       ayoung@HuntonAK.com
                                         550 South Hope Street, Suite 2000
26
                                         Los Angeles, California 90071-2627
27                                       Telephone: (213) 532-2000
                                         Facsimile: (213) 532-2020
28

     STIPULATION REGARDING PRETRIAL SCHEDULING ORDER                                                   2
     CASE NO. 2:19-CV-02487-KJM-AC
       Case 2:19-cv-02487-KJM-AC Document 50 Filed 07/26/21 Page 4 of 5


 1                                 Attorneys for Defendant
                                   ELECTROLUX HOME PRODUCTS, INC.
 2

 3   Dated: July 13, 2021          BURSOR & FISHER, P.A.

 4                                 By: /s/ Timothy Fisher

 5                                 L. Timothy Fisher (State Bar No. 191626)
                                   Joel D. Smith (State Bar No. 244902)
 6                                 1990 North California Blvd., Suite 940
                                   Walnut Creek, CA 94596
 7                                 Telephone: (925) 300-4455
                                   Facsimile: (925) 407-2700
 8                                 Email: ltfisher@bursor.com
                                           jsmith@bursor.com
 9
                                   Alec M. Leslie (Admitted Pro Hac Vice)
10                                 888 Seventh Avenue
                                   New York, NY 10019
11                                 Telephone: (646) 837-7150
                                   Facsimile: (212) 989-9163
12                                 Email: aleslie@bursor.com
13                                 Attorney for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING PRETRIAL SCHEDULING ORDER                          3
     CASE NO. 2:19-CV-02487-KJM-AC
         Case 2:19-cv-02487-KJM-AC Document 50 Filed 07/26/21 Page 5 of 5


 1                                                   ORDER
 2

 3           Having reviewed the parties’ stipulation and good cause appearing, IT IS ORDERED:
 4           1.      Defendant’s deadline to file an opposition to the motion for class certification shall
 5   be extended from August 6, 2021 to September 3, 2021.
 6           2.      Plaintiff’s deadline to file a reply in support of his motion for class certification
 7   shall be extended from September 6, 2021 to October 6, 2021.
 8           3.      The hearing on Plaintiff’s motion for class certification shall be continued from
 9   October 8, 2021 to October 29, 2021 at 10:00 a.m.
10           4.      The deadline to complete all fact discovery shall be extended from to October 25,
11   2021 to November 22, 2021.
12           5.      The deadline to make initial expert disclosures shall be extended from November
13   22, 2021 to January 10, 2022.
14           6.      The deadline to make rebuttal expert disclosures shall be extended from December
15   17, 2021 to February 7, 2022.
16           7.      The deadline to complete all expert discovery shall be extended from January 10,
17   2022 to February 28, 2022.
18           8.      The deadline for hearing dispositive motions shall be extended from February 15,
19   2022 to March 25, 2022.1
20           IT IS SO ORDERED.
21   DATED: July 23, 2021.
22

23

24

25

26

27   1
         The parties requested March 12, 2022, but that is not an available civil law and motion date.
28

     STIPULATION REGARDING PRETRIAL SCHEDULING ORDER                                                         4
     CASE NO. 2:19-CV-02487-KJM-AC
